Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 8-10, the applicant asserts that “Applicant respectfully requests reconsideration and withdrawal of the rejections for at least the following reasons.
…one or more uplink channel resources for transmission of one or more transport blocks; based on whether the one or more uplink channel resources are associated with a first type of access, determining one or more slot formats indicating transmission direction of symbols of the one or more uplink channel resources; and…R1-1902466 fails to disclose or suggest at least the above features as presently recited in claim 1 for at least the following reasons.” However, examiner respectively disagrees. 
Since as indicated by R1-1902466 in section 2.2, “…For MsgA PUSCH in 2-step RACH, PUSCH mapping type, starting symbol and length can be considered as part of resource allocation in time domain…semi-static TDD DL UL configuration is configured, it is likely that next slot after PRACH preamble is for DL slot…In this case, slot offset is needed for MsgA PUSCH to be configured in the UL symbols or slots…”, the slot format for the MsgA PUSCH is fixed or UL format but the resource used for UL slot is not since the resource can be used for DL or UL slot. The configured in the UL symbols or slots is based on the MsgA PUSCH so if the symbols or slots are used for MsgA PUSCH then the symbols or slots format are UL or if the symbols or slots are used for DL then the symbols or slots format are DL. Therefore, based on the MsgA PUSCH in 2-step RACH, the time domain resource or symbols or slots is configured as the UL slot format, which would read on “based on whether the one or more uplink channel resources are associated with a first type of access, determining one or more slot formats indicating transmission direction of symbols of the one or more uplink channel resources;”. Therefore, R1-1902466 would teach “one or more uplink channel resources for transmission of one or more transport blocks; based on whether the one or more uplink channel resources are associated with a first type of access, determining one or more slot formats indicating transmission direction of symbols of the one or more uplink channel resources”. Therefore, R1-1902466 discloses or suggests the claims.
The rejection is maintained. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, 15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1-1902466 (“Channel structure for two-step RACH”, Intel Corporation herein R1-1902466).

Regarding claim 1, R1-1902466 teaches a method comprising: 
determining, by a base station, first configuration parameters of one or more uplink channel resources for transmission of one or more transport blocks (Chapter 2, UE transmits the PRACH preamble and associated MsgA PUSCH on a configured time and frequency resource…the configuration of MsgA PUSCH transmission, including numerology, waveform, time/frequency domain resource allocation, Tx beam, DMRS configurations and scrambling operation; chapter 2.2 Time domain resource allocation, lines 1-4, “In Rel-15 NR, PUSCH mapping type, K2, starting symbol and length are defined for time domain resource allocation of PUSCH transmission. In case when time domain resource allocation is not configured by higher layers, a default table with 16 entries as defined in the specification is applied. For Msg.3 transmission in 4 step RACH, a 4-bit field in UL grant in RAR is used to indicate time domain resource allocation.”); 
based on whether the one or more uplink channel resources are associated with a first type of access (Chapter 2.2 Time domain resource allocation, lines 5, 6,” For MsgA PUSCH in 2-step RACH, PUSCH mapping type, starting symbol and length can be considered as part of resource allocation in time domain.”), determining one or more slot formats indicating transmission direction of symbols of the one or more uplink channel resources (Chapter 2.2 More specifically, when semi-static TDD DL UL configuration is configured, it is likely that next slot after PRACH preamble is for DL slot, which cannot be allocated for associated MsgA PUSCH transmission in the first step of 2-step RACH. In this case, a slot offset is needed for MsgA PUSCH to be configured in the UL symbols or slots); and 
transmitting, to one or more wireless devices, one or more messages (Chapter 2,2.2, 2.3, grant and TDD DL UL configuration) comprising: 
the first configuration parameters (Chapter 2, 2.2, 4 bit field in UL grant in RAR is used to indicate time domain resource allocation; Chapter 2.3, RAR UL grant); and 
second configuration parameters indicating the one or more slot formats (Chapter 2, 2.2 More specifically, when semi-static TDD DL UL configuration is configured; Chapter 2.2 Time domain resource allocation, 2nd and 3rd paragraph, Chapter 2.3 Frequency domain resource allocation).


Regarding claim 2, R1-1902466 teaches the method of claim 1, wherein the first configuration parameters comprise one or more parameters indicating frequencies of the one or more uplink channel resources (chapter 2, 2.3, time/frequency domain resource allocation).

Regarding claim 3, R1-1902466 teaches the method of claim 1, wherein the one or more uplink channel resources for transmission of one or more transport blocks comprise: one or more first uplink channel resources for the first type of access (chapter 2, 2.2, 2.3, time/frequency resource for PRACH preamble and MsgA PUSCH); and one or more second uplink channel resources (chapter 2, 2.2, 2.3, time/frequency resource for PRACH preamble and MsgA PUSCH).

Regarding claim 4, R1-1902466 teaches the method of claim 3, wherein the one or more slot formats comprises: one or more first slot formats for symbols of the one or more first uplink channel resources (chapter 2, 2.2, 2.3, time/frequency resource for PRACH preamble and MsgA PUSCH for slots with UL); and one or more second slot formats for symbols of the one or more second uplink channel resources (chapter 2, 2.2, 2.3, time/frequency resource for PRACH preamble and MsgA PUSCH for slots with UL).

Regarding claim 5, R1-1902466 teaches the method of claim 1, wherein the one or more uplink channel resources comprise one or more valid physical uplink shared channel (PUSCH) resources for the first type of access (Chapter 2, 2.2, 2.3, MsgA PUSCH).

Regarding claim 6, R1-1902466 teaches the method of claim 1, wherein a slot format indicates a transmission direction comprising at least one of: uplink; downlink; or flexible, and wherein a flexible transmission direction is capable of uplink and downlink (Chapter 2.2, UL, DL).

Regarding claim 7, R1-1902466 teaches the method of claim 1, wherein the one or more uplink channel resources are associated with the first type of access (Chapter 2, 2.2, 2.3, MsgA PUSCH), and wherein the one or more uplink channel resources comprise no downlink symbols (Chapter 2, 2.2, 2.3, next slot after PRACH preamble is for DL slot, which cannot be allocated for associated MsgA PUSCH transmission…MsgA PUSCH to be configured in the UL symbols or slots).

Regarding claim 9, R1-1902466 teaches the method of claim 1, further comprising: based on the one or more uplink channel resources being associated with the first type of access (chapter 2, 2.2, slot offset between PRACH and associated MsgA PUSCH; periodic uplink resource for the PRACH and MsgA PUSCH), determining one or more slot formats indicating transmission direction of a first quantity of symbols that precedes the symbols of the one or more uplink channel resources (chapter 2, 2.2, slot offset between PRACH and associated MsgA PUSCH for UL).

Regarding claim 10, R1-1902466 teaches the method of claim 1, further comprising: receiving, from a wireless device, a first random access transmission (chapter 2, 2.2, UE transmits the PRACH preamble and associated MsgA PUSCH on a configured time and frequency resource) comprising: a random access preamble associated with the first type of access via a random access resource (chapter 2, 2.2, slot offset between PRACH and associated MsgA PUSCH); and a transport block associated with the first type of access via the one or more uplink channel resources (chapter 2, 2.2, MsgA PUSCH transmit in UL symbols or slots).

Regarding claim 11, R1-1902466 teaches a method comprising: 
determining, by a base station, first configuration parameters of one or more first uplink channel resources for transmission of one or more transport blocks (Chapter 2, UE transmits the PRACH preamble and associated MsgA PUSCH on a configured time and frequency resource…the configuration of MsgA PUSCH transmission, including numerology, waveform, time/frequency domain resource allocation, Tx beam, DMRS configurations and scrambling operation; chapter 2.2 Time domain resource allocation, lines 1-4, “In Rel-15 NR, PUSCH mapping type, K2, starting symbol and length are defined for time domain resource allocation of PUSCH transmission. In case when time domain resource allocation is not configured by higher layers, a default table with 16 entries as defined in the specification is applied. For Msg.3 transmission in 4 step RACH, a 4-bit field in UL grant in RAR is used to indicate time domain resource allocation.”); 
based on the one or more first uplink channel resources being associated with a type of access (Chapter 2.2 Time domain resource allocation, lines 5, 6,” For MsgA PUSCH in 2-step RACH, PUSCH mapping type, starting symbol and length can be considered as part of resource allocation in time domain.”), determining one or more first slot formats for the one or more first uplink channel resources different from one or more second slot formats for second uplink channel resources (chapter 2, 2.2, slot offset between PRACH and associated MsgA PUSCH for UL); and 
transmitting, to one or more wireless devices, one or more messages (Chapter 2,2.2, 2.3, grant and TDD DL UL configuration) comprising: 
the first configuration parameters (Chapter 2, 2.2, 4 bit field in UL grant in RAR is used to indicate time domain resource allocation; Chapter 2.3, RAR UL grant); and 
second configuration parameters indicating the one or more first slot formats (Chapter 2, 2.2 More specifically, when semi-static TDD DL UL configuration is configured; Chapter 2.2 Time domain resource allocation, 2nd and 3rd paragraph, Chapter 2.3 Frequency domain resource allocation).

Regarding claim 12, R1-1902466 teaches the method of claim 11, wherein the one or more first slot formats indicate transmission direction of symbols of the one or more first uplink channel resources (Chapter 2.2 More specifically, when semi-static TDD DL UL configuration is configured, it is likely that next slot after PRACH preamble is for DL slot, which cannot be allocated for associated MsgA PUSCH transmission in the first step of 2-step RACH. In this case, a slot offset is needed for MsgA PUSCH to be configured in the UL symbols or slots); 
wherein the one or more second slot formats indicate transmission direction of symbols of the second uplink channel resources (Chapter 2.2 More specifically, when semi-static TDD DL UL configuration is configured, it is likely that next slot after PRACH preamble is for DL slot, which cannot be allocated for associated MsgA PUSCH transmission in the first step of 2-step RACH. In this case, a slot offset is needed for MsgA PUSCH to be configured in the UL symbols or slots; section 4, “MsgA PUSCH with small number of PRBs and MsgA PUSCH can be used to carry relatively small payload size due to the coverage limitation…MsgA PUSCH to carry relatively large payload for 2 step RACH, e.g., user data packet”), and 
wherein the second uplink channel resources are associated with a second type of access different from the type of access (section 2.2, MsgA  PUSCH in 2-step RACH; section 4, “for cell edge UE…MsgA PUSCH with small number of PRBs and MsgA PUSCH can be used to carry relatively small payload size due to the coverage limitation…for cell center UE with good channel condition…MsgA PUSCH to carry relatively large payload for 2 step RACH, e.g., user data packet”).

Regarding claim 13, R1-1902466 teaches the method of claim 11, wherein the type of access comprises at least one of: a two-step random access procedure; a random access channel (RACH)-less procedure; or a RACH-less handover (chapter 2.2, 2-step RACH).

Regarding claim 15, R1-1902466 teaches the method of claim 11, further comprising transmitting downlink control information comprising a slot format indicator indicating a slot format of one or more slots associated with the one or more first uplink channel resources (Chapter 2, 2.2 More specifically, when semi-static TDD DL UL configuration is configured, it is likely that next slot after PRACH preamble is for DL slot, which cannot be allocated for associated MsgA PUSCH transmission in the first step of 2-step RACH. In this case, a slot offset is needed for MsgA PUSCH to be configured in the UL symbols or slots).

Regarding claim 17, R1-1902466 teaches a method comprising: 
determining, by a base station, a plurality of uplink channel resources, for transmission of one or more transport blocks (Chapter 2, UE transmits the PRACH preamble and associated MsgA PUSCH on a configured time and frequency resource…the configuration of MsgA PUSCH transmission, including numerology, waveform, time/frequency domain resource allocation, Tx beam, DMRS configurations and scrambling operation; chapter 2.2 Time domain resource allocation, lines 1-4, “In Rel-15 NR, PUSCH mapping type, K2, starting symbol and length are defined for time domain resource allocation of PUSCH transmission. In case when time domain resource allocation is not configured by higher layers, a default table with 16 entries as defined in the specification is applied. For Msg.3 transmission in 4 step RACH, a 4-bit field in UL grant in RAR is used to indicate time domain resource allocation.”), comprising: 
one or more first uplink channel resources for a type of access (Chapter 2, 2.2 Time domain resource allocation, lines 5, 6,” For MsgA PUSCH in 2-step RACH, PUSCH mapping type, starting symbol and length can be considered as part of resource allocation in time domain.”); and 
one or more second uplink channel resources (Chapter 2, 2.2 More specifically, when semi-static TDD DL UL configuration is configured, it is likely that next slot after PRACH preamble is for DL slot, which cannot be allocated for associated MsgA PUSCH transmission in the first step of 2-step RACH. In this case, a slot offset is needed for MsgA PUSCH to be configured in the UL symbols or slots; section 4, “MsgA PUSCH with small number of PRBs and MsgA PUSCH can be used to carry relatively small payload size due to the coverage limitation…MsgA PUSCH to carry relatively large payload for 2 step RACH, e.g., user data packet”); 
determining one or more first slot formats for symbols of the one or more first uplink channel resources (chapter 2, 2.2, 2.3, time/frequency resource for PRACH preamble and MsgA PUSCH for slots with UL) and one or more second slot formats for symbols of the one or more second uplink channel resources  (chapter 2, 2.2, 2.3, time/frequency resource for PRACH preamble and MsgA PUSCH for slots with UL); and 
transmitting, to one or more wireless devices, one or more messages (Chapter 2,2.2, 2.3, grant and TDD DL UL configuration) comprising: the one or more first slot formats for symbols of the one or more first uplink channel resources (chapter 2, 2.2, 2.3, time/frequency resource for PRACH preamble and MsgA PUSCH for slots with UL); and the one or more second slot formats for symbols of the one or more second uplink channel resources (chapter 2, 2.2, 2.3, time/frequency resource for PRACH preamble and MsgA PUSCH for slots with UL).

Regarding claim 19, R1-1902466 teaches the method of claim 17, wherein the type of access comprises at least one of: a two-step random access procedure; a random access channel (RACH)-less procedure; or a RACH-less handover (chapter 2.2, 2-step RACH).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 16, 18, 21, 22, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1902466 (“Channel structure for two-step RACH”, Intel Corporation herein R1-1902466) in view of KO et al. (US 20190223223).

Regarding claim 8, R1-1902466 does not teaches the method of claim 1, wherein the one or more uplink channel resources are not associated with the first type of access (chapter 2, 2.2, signaling the resource to associated the un associated resource to the PRACH and MsgA PUSCH).
However, R1-1902466 does not teaches wherein the one or more uplink channel resources comprise one or more downlink symbols.
But, KO et al. (US 20190223223) in the similar or same field of endeavor teaches wherein the one or more uplink channel resources are not associated with the first type of access (par. 120, 161, unpaired spectrum indicated by the semi-static UL/DL configuration), and wherein the one or more uplink channel resources comprise one or more downlink symbols (par. 118, 119, PRACH occasions are configured in slots indicated as one of DL/UL/Unknown/Flexible).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KO in the system of R1-1902466 to indicate the slot format.
The motivation would have been to optimize the resource allocation. 

Regarding claim 16, R1-1902466 does not teach the method of claim 15, wherein the slot format indicated by the slot format indicator indicates either an uplink symbol or a flexible symbol.
But, KO et al. (US 20190223223) in the similar or same field of endeavor teaches wherein the slot format indicated by the slot format indicator indicates either an uplink symbol or a flexible symbol (par. 118, 119, UL or flexible).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KO in the system of R1-1902466 to indicate the slot format.
The motivation would have been to optimize the resource allocation. 

Regarding claim 18, R1-1902466 teaches the method of claim 17, wherein the one or more second slot formats indicate a transmission direction comprising at least one of: downlink, uplink, or flexible (Chapter 2.2, UL, DL), wherein the one or more second uplink channel resources are for a second type of access different from the type of access (section 2.2, MsgA  PUSCH in 2-step RACH; section 4, “for cell edge UE…MsgA PUSCH with small number of PRBs and MsgA PUSCH can be used to carry relatively small payload size due to the coverage limitation…for cell center UE with good channel condition…MsgA PUSCH to carry relatively large payload for 2 step RACH, e.g., user data packet”). 
However, R1-1902466 does not teach wherein the one or more first slot formats indicate a transmission direction comprising either uplink or flexible.
But, KO et al. (US 20190223223) in the similar or same field of endeavor teaches wherein the one or more first slot formats indicate a transmission direction comprising either uplink or flexible (par. 118, 119, UL or flexible).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KO in the system of R1-1902466 to indicate the slot format.
The motivation would have been to optimize the resource allocation. 

Regarding claim 21, R1-1902466 teaches the method of claim 17, wherein the one or more messages comprise downlink control information comprising a slot format indicator indicating a slot format of one or more slots associated with the one or more first uplink channel resources (Chapter 2, 2.2 More specifically, when semi-static TDD DL UL configuration is configured, it is likely that next slot after PRACH preamble is for DL slot, which cannot be allocated for associated MsgA PUSCH transmission in the first step of 2-step RACH. In this case, a slot offset is needed for MsgA PUSCH to be configured in the UL symbols or slots).
However, R1-1902466 does not teach wherein the slot format indicated by the slot format indicator indicates either an uplink symbol or a flexible symbol.
But, KO et al. (US 20190223223) in the similar or same field of endeavor teaches wherein the slot format indicated by the slot format indicator indicates either an uplink symbol or a flexible symbol (par. 118, 119, UL or flexible).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KO in the system of R1-1902466 to indicate the slot format.
The motivation would have been to optimize the resource allocation. 

Regarding claim 22, R1-1902466 teaches the method of claim 17, wherein the determining the one or more first slot formats for the symbols of the one or more first uplink channel resources comprises:
determining the symbols of the one or more first uplink channel resources (Chapter 2.2 More specifically, when semi-static TDD DL UL configuration is configured, it is likely that next slot after PRACH preamble is for DL slot, which cannot be allocated for associated MsgA PUSCH transmission in the first step of 2-step RACH. In this case, a slot offset is needed for MsgA PUSCH to be configured in the UL symbols or slots); and
selecting slot formats for the determined symbols of the one or more first uplink channel resources, wherein the selected slot formats indicate that transmission direction of each symbol (Chapter 2.2, MsgA PUSCH to be configured in the UL symbols), of the determined symbols of the one or more first uplink channel resources , is uplink (Chapter 2.2 More specifically, when semi-static TDD DL UL configuration is configured, it is likely that next slot after PRACH preamble is for DL slot, which cannot be allocated for associated MsgA PUSCH transmission in the first step of 2-step RACH. In this case, a slot offset is needed for MsgA PUSCH to be configured in the UL symbols or slots).
However, R1-1902466 does not teach slot formats is either uplink or flexible.
But, KO et al. (US 20190223223) in the similar or same field of endeavor teaches slot formats is either uplink or flexible (par. 118, 119, UL or flexible).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KO in the system of R1-1902466 to indicate the slot format.
The motivation would have been to optimize the resource allocation. 

Regarding claim 23, R1-1902466 teaches the method of claim 1, wherein the determining the one or more slot formats comprises: 
determining the symbols of the one or more uplink channel resources (Chapter 2.2 More specifically, when semi-static TDD DL UL configuration is configured, it is likely that next slot after PRACH preamble is for DL slot, which cannot be allocated for associated MsgA PUSCH transmission in the first step of 2-step RACH. In this case, a slot offset is needed for MsgA PUSCH to be configured in the UL symbols or slots); and selecting slot formats for the determined symbols of the one or more uplink channel resources, wherein the selected slot formats indicate that transmission direction of each symbol (Chapter 2.2, MsgA PUSCH to be configured in the UL symbols), of the determined symbols of the one or more uplink channel resources, is uplink (Chapter 2.2 More specifically, when semi-static TDD DL UL configuration is configured, it is likely that next slot after PRACH preamble is for DL slot, which cannot be allocated for associated MsgA PUSCH transmission in the first step of 2-step RACH. In this case, a slot offset is needed for MsgA PUSCH to be configured in the UL symbols or slots).
However, R1-1902466 does not teach slot formats is either uplink or flexible.
But, KO et al. (US 20190223223) in the similar or same field of endeavor teaches slot formats is either uplink or flexible (par. 118, 119, UL or flexible).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KO in the system of R1-1902466 to indicate the slot format.
The motivation would have been to optimize the resource allocation.

Regarding claim 24, R1-1902466 teaches the method of claim 11, wherein the determining the one or more first slot formats for the one or more first uplink channel resources comprises:
determining symbols of the one or more first uplink channel resources (Chapter 2.2 More specifically, when semi-static TDD DL UL configuration is configured, it is likely that next slot after PRACH preamble is for DL slot, which cannot be allocated for associated MsgA PUSCH transmission in the first step of 2-step RACH. In this case, a slot offset is needed for MsgA PUSCH to be configured in the UL symbols or slots); and
selecting slot formats for the determined symbols of the one or more first uplink channel resources, wherein the selected slot formats indicate that transmission direction of each symbol (Chapter 2.2, MsgA PUSCH to be configured in the UL symbols), of the determined symbols of the one or more first uplink channel resources, is uplink (Chapter 2.2 More specifically, when semi-static TDD DL UL configuration is configured, it is likely that next slot after PRACH preamble is for DL slot, which cannot be allocated for associated MsgA PUSCH transmission in the first step of 2-step RACH. In this case, a slot offset is needed for MsgA PUSCH to be configured in the UL symbols or slots).
However, R1-1902466 does not teach slot formats is either uplink or flexible.
But, KO et al. (US 20190223223) in the similar or same field of endeavor teaches slot formats is either uplink or flexible (par. 118, 119, UL or flexible).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KO in the system of R1-1902466 to indicate the slot format.
The motivation would have been to optimize the resource allocation.



Claims 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1902466 (“Channel structure for two-step RACH”, Intel Corporation herein R1-1902466) in view of ISLAM et al. (US 20210022058 as supported by provisional application 62876417 filed on 07/19/2019).

Regarding claim 14, R1-1902466 does not teach the method of claim 11, wherein the second configuration parameters indicate: 
a first quantity of downlink slots in a period; 
a second quantity of downlink symbols in the period; 
a third quantity of uplink symbols in the period; and 
a fourth quantity of uplink slots in the period, 
wherein the first quantity of downlink slots and the second quantity of downlink symbols do not overlap, in time, with the one or more first uplink channel resources.
But, ISLAM et al. (US 20210022058) in a similar or same field of endeavor teaches a first quantity of downlink slots in a period (fig. 2A-2D, par. 46, frame structure with slot formats and symbols for DL, UL, and flexible); 
a second quantity of downlink symbols in the period (fig. 2A-2D, par. 46, frame structure with slot formats and symbols for DL, UL, and flexible); 
a third quantity of uplink symbols in the period (fig. 2A-2D, par. 46, frame structure with slot formats and symbols for DL, UL, and flexible); and 
a fourth quantity of uplink slots in the period (fig. 2A-2D, par. 46, frame structure with slot formats and symbols for DL, UL, and flexible), 
wherein the first quantity of downlink slots and the second quantity of downlink symbols do not overlap, in time, with the one or more first uplink channel resources (fig. 2A-2D, par. 46, frame structure with slot formats and symbols for DL, UL, and flexible, which as indicated in fig. 2A, 2C not overlapping).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ISLAM in the system of R1-1902466 to indicate the frame structure.
The motivation would have been to prevent collision and error among the resource allocation. 

Regarding claim 20, R1-1902466 does not teach the method of claim 17, further comprising transmitting one or more configuration parameters that indicate: 
a first quantity of downlink slots in a period; 
a second quantity of downlink symbols in the period; 
a third quantity of uplink symbols in the period; and 
a fourth quantity of uplink slots in the period, 
wherein the first quantity of downlink slots and the second quantity of downlink symbols do not overlap, in time, with the one or more first uplink channel resources.
But, ISLAM et al. (US 20210022058) in a similar or same field of endeavor teaches transmitting one or more configuration parameters that indicate: 
a first quantity of downlink slots in a period (fig. 2A-2D, par. 46, frame structure with slot formats and symbols for DL, UL, and flexible); 
a second quantity of downlink symbols in the period (fig. 2A-2D, par. 46, frame structure with slot formats and symbols for DL, UL, and flexible); 
a third quantity of uplink symbols in the period (fig. 2A-2D, par. 46, frame structure with slot formats and symbols for DL, UL, and flexible); and 
a fourth quantity of uplink slots in the period (fig. 2A-2D, par. 46, frame structure with slot formats and symbols for DL, UL, and flexible), 
wherein the first quantity of downlink slots and the second quantity of downlink symbols do not overlap, in time, with the one or more first uplink channel resources (fig. 2A-2D, par. 46, frame structure with slot formats and symbols for DL, UL, and flexible, which as indicated in fig. 2A, 2C not overlapping).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ISLAM in the system of R1-1902466 to indicate the frame structure.
The motivation would have been to prevent collision and error among the resource allocation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
XU (US 20220015156) teaches where there is a mapping rule between physical uplink shared channel (PUSCH) resources in the MsgA and physical random access channel (PRACH) resources, the mapping rule being the one between the PUCCH resources and the PRACH resources (par. 146).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/13/2022